Citation Nr: 0807442	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  04-05 341	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
November 1974.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2003 rating action that denied service 
connection for hepatitis C and PTSD.

In June 2005, the veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.

By decision of September 2005, the Board remanded this case 
to the RO for further development of the evidence and for due 
process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished. 

2.  Competent, probative medical evidence fails to reveal a 
current diagnosis of hepatitis C.

3.  The veteran did not engage in combat with the enemy in 
service.

4.  The evidence does not support or corroborate the 
veteran's account of a personal assault during his military 
service.

5.  The diagnosis of PTSD is not supported by a verified 
stressor.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C are 
not met.  38 U.S.C.A.      §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially-complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has, 
to the extent possible, been accomplished.

October 2002 pre-rating and April and October 2005 post-
rating RO letters informed the veteran and his representative 
of the VA's responsibilities to notify and assist him in his 
claims, and notified him of what was needed to establish 
entitlement to service connection (evidence showing a disease 
that began in or was made worse by his military service).  
Thereafter, he was afforded opportunities to respond.  The 
Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been provided ample opportunity to submit 
such information and evidence.  

Additionally, those RO letters provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them, and specified what records the VA was responsible for 
obtaining, to include Federal records.  The 2005 letters also 
requested the veteran to furnish any evidence that he had in 
his possession that pertained to his claims.  The Board thus 
finds that the 2002 and 2005 RO letters collectively satisfy 
the statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran and 
his representative both prior and subsequent to the March 
2003 rating action on appeal.  The Board thus finds that any 
delay in issuing the full 38 U.S.C.A. § 5103(a) notice was 
not prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claims 
were fully developed and readjudicated after notice was 
provided, as reflected in the May 2005 and October 2007 
Supplemental Statements of the Case (SSOCs).  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir.2006).  

As indicated above, the veteran and his representative have 
been notified of what was needed to substantiate his claims, 
and afforded numerous opportunities to present information 
and/or evidence in support thereof.  As a result of RO 
development and the Board remand, comprehensive 
documentation, identified below, has been associated with the 
claims folder and considered in connection with the veteran's 
appeal.  Hence, the Board finds that any failure on the part 
of the VA in not completely fulfilling VCAA notice 
requirements prior to the RO's initial adjudication of the 
claim is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue, and the RO furnished the veteran notice pertaining to 
the effective date in the October 2007 SSOC, thus meeting the 
notice requirements of Dingess/
Hartman.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has, to the 
extent possible, been accomplished.  The RO, on its own 
initiative and pursuant to the Board remand, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
to include obtaining extensive service medical, 
administrative, and personnel records and post-service VA 
medical records up to 2007.  In this regard, the Board notes 
that the RO has attempted to develop the record for 
alternative sources that might assist in verification of the 
veteran's claimed inservice personal assault.  In June 2004, 
the RO attempted to verify the veteran's alleged inservice 
personal assault with the U.S. Armed Forces Service Center 
for the Research of Unit Records, but that organization 
replied in December 2004 that a search of records coordinated 
through the U.S. Army Crime Records Center (USACRC) showed no 
records concerning a personal assault on the veteran, noting 
also that an official report must have been made or legal 
action taken.  In May 2005, the USACRC stated that the 
veteran's request for verification of his alleged inservice 
personal assault did not contain sufficient information for a 
proper search to be conducted, and that additional 
information was needed in order to locate records.  The 
veteran was afforded comprehensive VA examinations in 
February 2005 and June 2007.  A transcript of the veteran's 
June 2005 Board hearing testimony has been associated with 
the claims folder and considered in adjudicating these 
claims.  Significantly, the veteran has not identified, nor 
does the record otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  In October 2007, the veteran stated that he had no 
additional information or evidence to submit in connection 
with his claims.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matters currently under consideration.  Although the 
veteran originally identified one of his reported inservice 
assailants as having the initials "F. J.," he subsequently 
testified at the June 2005 Board hearing that "F. J." was 
not one of the men who allegedly assaulted him.  At the 
hearing, the veteran also denied having reported his alleged 
inservice personal assault to police or private authorities 
after his release from the stockade, stating that he kept the 
incident to himself.  He also testified that he did not 
remember the names of any other service comrades in the 
stockade with him at the time of the alleged assault who 
might corroborate his account.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Service Connection for Hepatitis C

The veteran contends that he currently suffers from hepatitis 
C as a result of either an inservice immunization injection 
or his duties as a medical corpsman.  

A review of the service medical records is negative for 
complaints, findings, or diagnoses of any hepatitis C.  

Post service, June 1978 VA medical records noted a history of 
hospitalization for "infectious" hepatitis 3 years ago; 
there were no current findings of hepatitis C.  July 1981 VA 
outpatient records noted the veteran's history of hepatitis 5 
years ago; the assessment was chronic hepatitis.  When seen 
again in August, the veteran's history of hepatitis 6 to 7 
years ago was noted.  The diagnosis was possible gall bladder 
attack versus liver disease.  In mid-September, the diagnosis 
was viral hepatitis versus acute cholecystitis.  The 
assessment in late September was acute hepatitis, resolving.  
In October 1981, the assessment was acute viral hepatitis, 
resolved.  September 1986 VA outpatient records noted a 
history of hepatitis A and B in 1981.  August 1992 VA 
outpatient records noted a past medical history of hepatitis 
B.  February 1999 VA outpatient records noted a history of 
hepatitis C in May 1995.  June and August 2000 VA outpatient 
records noted a history of hepatitis C.  September 2002 VA 
outpatient records noted a history of hepatitis C in May 1995 
which was confirmed positive in June 1995.  February 2003 VA 
outpatient records noted that hepatitis C was confirmed in 
1995.

On February 2005 VA examination, the physician reviewed the 
claims folder and the veteran's medical records, including 
his history of inservice immunization injection and his 
duties as a medical corpsman, and medical records showing 
positive indications of hepatitis C in 1995.  The physician 
noted that none of the medical records indicated that the 
veteran was having any problems secondary to hepatitis C.  
Current examination and laboratory tests showed no evidence 
of any chronic liver disease.  The doctor noted service 
medical records indicating hospitalization of the veteran in 
1973 for improper use of opiates and heroin, and the 
veteran's history of sexual assault in service in 1974, and, 
also noting that hepatitis C was a virus with multiple risk 
factors, opined that it was impossible to give an opinion as 
to what risk factor lead to any hepatitis in the case of the 
veteran with multiple risk factors, as there was no test that 
could determine if any hepatitis was caused by an 
immunization injection, sexual trauma, drug abuse, or his 
duties as a medical corpsman.  Given the fact that hepatitis 
C has a long incubation period, the physician did opine that 
the June 1978 history of hepatitis 3 years previously could 
not have been hepatitis C.

At the June 2005 Board hearing, the veteran testified that he 
was first diagnosed with hepatitis C post service in 1974.

On June 2007 VA examination, the veteran gave a history of 
first being diagnosed with hepatitis in 1975, and that it was 
confirmed in 1995.  He stated that he received an 
immunization injection and began using intravenous drugs in 
service, and suffered needle sticks and was splashed in the 
face with blood and other body fluids during his duties as a 
medical corpsman in military service.  The examiner reviewed 
the claims folder and noted that medical records showed that 
the veteran was detected to be hepatitis C positive in 1995, 
and that that was confirmed in June 1995.  After current 
examination and RNA testing that showed no hepatitis C, the 
impression was that the veteran had tested positive for 
hepatitis C, but there was no evidence of the virus in his 
blood, indicating that he had cleared the virus.  Therefore, 
the examiner concluded that the veteran did not currently 
have hepatitis C and that such diagnosis was not warranted.         

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Where, as here, the competent 
evidence on the most recent 2005 and 2007 VA examinations 
does not show the current existence of hepatitis C for which 
service connection is sought (and hence, no evidence of a 
nexus between any such disability and service), there can be 
no valid claim for service connection.  See Gilpin v. West,  
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  As the competent medical evidence of 
record does not show the current existence of hepatitis C, 
the Board finds that service connection is not warranted. 

In addition to the medical evidence of record, the Board also 
has considered the veteran's assertions and testimony in 
connection with the claim on appeal.  However, as a layman 
without appropriate medical training and expertise, his 
assertions are not supported by any competent evidence 
showing the current existence of hepatitis C.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
The Board emphasizes that medical matters such as diagnosis, 
causation, and etiology are solely within the province of 
trained medical professionals.  See, e.g., Jones v. Brown, 7 
Vet. App. 134, 137 (1993).  Hence, the veteran's own 
assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for hepatitis C must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).



B.  Service Connection for PTSD

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible evidence 
that the claimed inservice stressor actually occurred.  See 
38 C.F.R. 3.304(f).

If a PTSD claim is based on inservice personal assault, 
evidence from sources other than the veteran's service 
records may corroborate his account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually-transmitted 
diseases; and statements from family members, roommates, 
fellow servicemen, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  The VA will 
not deny a PTSD claim that is based on inservice personal 
assault without first advising the claimant that evidence 
from sources other than his service records or evidence of 
behavior changes may constitute credible supporting evidence 
of the stressor, and allowing him the opportunity to furnish 
this type of evidence or advise the VA of potential sources 
of such evidence.  The VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3).

The veteran contends that he has PTSD as a result of an 
alleged sexual assault in military service by 3 soldiers in a 
stockade in March or April 1974. 

In this case, the service medical records are completely 
negative for complaints or findings of any personal assault 
upon the veteran, and for findings or diagnoses of any PTSD.  
They reflect medical treatment of the veteran in 1973 for 
improper use of opiates and heroin.  His service personnel 
and administrative records confirm periods of confinement in 
a stockade from February to May 1974, but contain no evidence 
of any claimed personal assault or behavior changes that 
might constitute credible evidence of a claimed personal 
assault stressor, such as substance abuse subsequent to the 
alleged assault in 1974 or unexplained economic or social 
behavior changes.  

Post service, September 2002 VA outpatient social work 
records noted the veteran's history of having been raped 
while in a stockade in military service.  

On October 2002 VA outpatient examination, the veteran gave a 
history of sexual assault while in a stockade in military 
service.  After examination, the provisional diagnosis was 
PTSD associated with sexual abuse in military service.  That 
diagnosis was updated to PTSD due to sexual abuse following 
February 2003 outpatient examination.  

In a December 2002 statement, the veteran's wife of 28 years 
described his PTSD and how it impaired him socially and 
industrially, as well as his history of inservice sexual 
assault while in a stockade.

In a February 2003 statement, a longtime friend of the 
veteran since prior to military service described the mental 
changes he observed in him after he returned home from 
service, as well as the veteran's history of inservice sexual 
assault while in a stockade.
          
In June 2003 and June 2005, a Vet Center social worker 
diagnosed PTSD subsequent to military sexual trauma, noting 
that the service medical records were silent for written 
reports of this trauma, but that the veteran gave a history 
of reporting it to military police in the stockade where it 
occurred.  

On June 2003 VA outpatient psychological examination, the 
veteran gave a history of inservice sexual assault while in a 
stockade.  After examination, the diagnosis was PTSD 
secondary to sexual assault while on active duty military 
service in a stockade.

In June 2005, a social worker psychotherapist of a VA Center 
for Sexual Trauma Treatment Services noted that the veteran 
had reported a sexual assault while held in a military 
prison, but that it was not possible for him to confirm that 
stressor.  

At the June 2005 Board hearing, the veteran testified that he 
did not report his alleged inservice personal assault to 
police or private authorities after his release from the 
stockade, stating that he kept the incident to himself.  

On June 2007 VA examination, a VA psychologist reviewed the 
claims folder and the veteran's history of an inservice 
sexual assault in a stockade.  After examination, the 
diagnosis was PTSD.  The examiner commented that the veteran 
had been exposed to stress in the form of attack and sexual 
molestation in service, and opined that the PTSD was caused 
by the sexual attack.  With respect to the matter of 
verification of the stressor, the doctor stated that the 
veteran's style of presentation, affect, facial expressions, 
and overall demeanor suggested an accurate and honest 
presentation.  He also noted a previous February 2003 
diagnosis of PTSD due to sexual abuse, and a June 2003 
diagnosis of PTSD due to sexual attack.

The Board notes that the medical evidence in this case shows 
post-service psychiatric findings including PTSD that are 
only based on the veteran's history of his claimed inservice 
stressor, a sexual assault in a stockade.  However, the Board 
finds that that history is not a reliable indicator of the 
actual occurrence of any such claimed stressor in service, 
inasmuch as such assertion is unproven, uncorroborated, and 
not supported objectively.  As a medical opinion can be no 
better than the facts alleged by a veteran, an opinion based 
on an inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 
180 (1993).  Moreover, an appellant's own reported history of 
an alleged inservice stressor does not constitute competent 
evidence that the alleged inservice event actually occurred.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
that is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by him, does not 
constitute competent medical evidence, and a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).  

What this case lacks is credible supporting evidence that the 
claimed inservice stressor actually occurred.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether a veteran engaged 
in "combat with the enemy" in service.  The Court has held 
that the VA must make a specific finding as to whether a 
veteran engaged in combat.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  If 
the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, then his lay testimony alone may establish the 
occurrence of the claimed inservice stressor, and no further 
development or corroborative evidence is required, provided 
such testimony is "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Cohen,    10 Vet. App. at 146-47; Zarycki, 6 Vet. 
App. at 98.  If, however, the VA determines either that a 
veteran did not engage in combat with the enemy, or that he 
did engage in combat, but that the alleged stressor is not 
combat-related, his lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen, 10 Vet. 
App. at 147; Zarycki, 6 Vet. App. at 98.

In this case, the veteran's DD Form 214 (report of service 
discharge) contains no evidence that he received any award or 
citation specifically indicative of combat service.  That and 
other service personnel and administrative records indicate 
that his primary duties were as a medical corpsman.  

2002 and 2003 letters from the veteran's wife and friend 
relate the changes they observed in the veteran's behavior 
after his discharge from military service, as well as his 
history of inservice sexual assault while in a stockade, but 
do not provide information which would assist in 
corroborating that claimed inservice stressful experience.  

Thus, the Board finds that the post-service medical findings 
of PTSD from 2002 to 2007 based on the veteran's unverified 
inservice personal assault stressor are not persuasive 
medical evidence that PTSD is related to his military 
service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993)  (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  However, as a layman 
without the appropriate psychiatric training and expertise, 
he is not competent to render a probative opinion on a 
medical matter-such as whether he has PTSD that is a result 
of an alleged inservice personal assault.  See Bostain, 11 
Vet. App. at 127, citing Espiritu.  See also Routen, 10 Vet. 
App. at 186 (a layman is generally not capable of opining on 
matters requiring medical knowledge).     

Simply stated, in this case, there is no verified stressor to 
support a diagnosis of PTSD.  In the absence of credible 
evidence that a claimed stressor sufficient to support a 
diagnosis of PTSD actually occurred-an essential criterion 
of 38 C.F.R. § 3.304(f)-the claim for service connection for 
PTSD must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the evidence simply does not support 
the veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A              § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 


ORDER

Service connection for hepatitis C is denied.

Service connection for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


